Gaynor, J.
The verdict of the jury establishes that the defendant induced the plaintiff to marry her by .falsely and fraudulently representing to him and causing him to believe that she had given birth to a child of which he was the father, and that it was then living, whereas she had borne no child at all, but palmed off a false child on him. This was obtaining his consent to the marriage by fraud within subdivision 4 of section 1743 of the 0ode of Civil Procedure. It seems to me that the intention of our law is to rate frauds which go to the essence of the marriage contract and relation the same as frauds in general in respect of contracts (Scott v. Shufeldt, 5 Paige, 43; Moot v. Moot, 37 Hun, 288; Keyes v. Keyes, 6 Misc. Rep. 355; King v. Brewer, 8 Misc. Rep. 587; Kujek v. Goldman, 150 N. Y. 176; Donovan v. Donovan, 9 Allen, 140).
Judgment for the plaintiff.